DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 5-11 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Claim 4 properly depends on any one of the preceding claims (i.e. claims 1, 2, or 3).  However, each of claims 5-11 are multiple dependent claims (any preceding claim), and therefore implicitly include a dependency on multiple dependent claim 4.
For the purposes of examination, the Examiner has interpreted claims 5-11 to mean:
“The method according to claim 4…”

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-9 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuroki et al. (Patent document JP 2008-270516 A, machine translation provided).
Regarding claim 1, Kuroki teaches a method of processing a workpiece (page 12 line 26: substrate 180) having a first surface, a second surface opposite the first surface, and a third surface extending between the first and second surfaces (figs. 12-14 among others: 180 comprises top, bottom, and side surfaces), the method comprising: 
forming modified regions (page 14 line 32: modified zone 447) inside the workpiece (fig. 14: 447 formed inside a portion of 180) so as to create openings in the workpiece extending to at least one of the first surface, the second surface and the third surface (page 14 line 9 & fig. 15: 447 extends to a surface of 180 to form cut surface 187); 
after forming the modified regions inside the workpiece, introducing a liquid medium into at least some of the openings (page 15 lines 22-23 & fig. 15: liquid 44 disposed to infiltrate into micro cracks in the reforming zone 447); and 
after introducing the liquid medium into the at least some of the openings, applying an external stimulus to the liquid medium so as to increase the volume of the medium (page 15 lines 27-28: thermal stimulus applied to expand the liquid medium in the cracks of the modified zone 447)

Regarding claim 2, Kuroki teaches the method according to claim 1, wherein forming the modified regions inside the workpiece comprises or consists of applying a laser beam to the workpiece (page 14 line 52 through page 15 line 2: modified region 447 formed using a laser beam applied to surface of 180).

Regarding claim 3, Kuroki teaches the method according to claim 2, wherein the workpiece is made of a material which is transparent to the laser beam (page 9 lines 50-51, page 11 line 37 & fig. 14: 180 comprises a material at least partially transparent to laser beam 53) and the laser beam is applied to the workpiece in a condition where a focal point of the laser beam is located inside the workpiece (fig. 14: 140 formed by laser beam 53 focused inside a portion of workpiece 180) or in a condition where the focal point of the laser beam is located on the first surface, on the second surface or on the third surface.

Regarding claim 4, Kuroki teaches the method according to any one of the preceding claims, wherein applying the external stimulus to the liquid medium comprises or consists of heating the liquid 

Regarding claim 6, Kuroki teaches the method according to any one of the preceding claims, wherein applying the external stimulus to the liquid medium induces a phase transition of the liquid medium so as to increase the volume of the medium (page 15 lines 27-28: thermal stimulus expands/vaporizes liquid medium 44).

Regarding claim 7, Kuroki teaches the method according to any one of the preceding claims, wherein the openings are cracks in the workpiece (page 15 line 37 & figs. 14-15: openings in surface of 180 formed by cut surface 187).

Regarding claim 8, Kuroki teaches the method according to any one of the preceding claims, wherein the liquid medium is introduced into the at least some of the openings by applying the liquid medium or a vapour of the liquid medium to at least one of the first surface, the second surface and the third surface to which the openings extend so that at least a portion of the liquid medium at least partially enters into the openings (page 15 lines 22-23 & fig. 15a: liquid 44 applied to at least one surface of 180 to infiltrate cracks 187 of modified zone 447).

Regarding claim 9, Kuroki teaches the method according to any one of the preceding claims, wherein the liquid medium is water (page 15 line 4: liquid medium 44 consists of water).

Regarding claim 11, Kuroki teaches the method according to any one of the preceding claims, wherein the modified regions comprise or are amorphous regions or regions in which cracks are formed 

Regarding claim 12, Kuroki teaches a system for processing a workpiece having a first surface, a second surface opposite the first surface, and a third surface extending between the first and second surfaces, the system comprising: 
a modified region forming means (page 17 line 46: laser processing device 45) configured to form modified regions (page 14 line 32: modified zone 447) inside the workpiece (fig. 14: 447 formed inside a portion of 180) so as to create openings in the workpiece, the openings extending to at least one of the first surface, the second surface and the third surface (page 14 line 9 & fig. 15: 447 extends to a surface of 180 to form cut surface 187); 
a liquid medium supplying means (page 10 line 44: droplet discharge device 70) configured to introduce a liquid medium into at least some of the openings (page 15 lines 22-23 & fig. 15: 70 introduces liquid 44 to infiltrate into micro cracks in the reforming zone 447); and
an external stimulus applying means (page 15 line 29: laser processing apparatus) configured to apply an external stimulus to the liquid medium introduced into the at least some of the openings so as to increase the volume of the medium (page 15 lines 27-28: heating applied to expand the liquid medium in the cracks of the modified zone 447).

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kuroki according to any one of the preceding claims, and further in view of Tateno et al. (PG Pub. No. US 2015/0140835 A1).
Regarding claim 5, Kuroki teaches the method according to any one of the preceding claims, comprising applying the external stimulus to the liquid medium.  Kuroki further teaches wherein applying the external stimulus to the liquid medium comprises heating water (page 15 lines 27-28: thermal stimulus expands/vaporizes liquid water 44).
Kuroki is silent to wherein the external stimulus comprises or consists of an electric field and/or a magnetic field.
Tateno teaches heating water including application of an electric field (¶ 0165: providing mist by applying an ultrasonic wave to water, and/or vaporizing water with a microwave).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the method of Kuroki with the stimulus of Tateno, as a means to emit light having a .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kuroki as applied to claim 2 above, and further in view of Hoetzel et al. (PG Pub. No. US 2006/0266195 A1).
Regarding claim 10, Kuroki teaches the method according to any one of the preceding claims, comprising a liquid medium (page 15 lines 22-23 & fig. 15: liquid 44).  Kuroki further teaches the method divides the workpiece into individual devices (page 8 lines 51: mother element substrate portion 181 is an object to be divided), and the workpiece comprises material such as glass or semiconductor (page 8 line 51 through page 9 line 1).
Shiomi does not teach the liquid medium contains a surfactant.
Hoetzel teaches a method of dividing a workpiece with a laser beam (¶ 0005: producing breaking stresses in a workpiece with a laser means, similar to laser division of Kuroki), the method including providing a liquid including water and a surfactant (¶ 0005) following behind the laser focal spot (¶ 0032).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the liquid medium of Shiomi with the surfactant of Hoetzel, as a means to provide the liquid with improved power to penetrate the scribed line or crack formed by the laser beam (¶ 0005).

Response to Arguments
Applicant’s arguments with respect to claims 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 9/21/2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/BRIAN TURNER/Examiner, Art Unit 2894